Citation Nr: 0313037	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  00-05 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire



THE ISSUE

Entitlement to service connection for a dental condition for 
the purpose of obtaining VA outpatient dental treatment.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1971 to July 1975.

This appeal came to the Board of Veterans' Appeals (Board) 
from a January 1999 decision by the VA Medical Center (VAMC) 
in Manchester, New Hampshire, that denied VA outpatient 
dental treatment for residuals of periodontal disease.  In 
September 2001, the Board remanded the case to the RO for 
additional action.

In February 2003, the Board undertook additional development 
on the issue of entitlement to service connection for a 
dental condition for the purpose of obtaining VA outpatient 
dental treatment, pursuant to authority under 38 C.F.R. 
§ 19.9(a)(2) (2002).  The Board obtain an opinion from a VA 
dentist dated in February 2003 and sent the veteran a copy of 
this evidence in March 2003.  In April 2003, the veteran 
submitted additional argument and evidence.


REMAND

The Board's regulation authorizing development of evidence or 
cure of procedural defect by issuance of Veterans Claims 
Assistance Act of 2000 letters was invalidated by Disabled 
American Veterans v. Secretary of Veterans Affairs, No. 02-
7304 (Fed. Cir. May 1, 2003)  In light of this decision, the 
Board may no longer consider evidence obtain on its own 
development or submitted by the veteran unless initial 
consideration of it has been waived by the veteran or 
representative.  In this case, such a waiver has not been 
obtained.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The VAMC in Manchester, New 
Hampshire, should review the veteran's 
claim for service connection for a dental 
condition for the purpose of obtaining VA 
outpatient dental treatment.  This review 
should consider all the evidence received 
since the issuance of the supplemental 
statement of the case to the veteran in 
April 2002.

2.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
the veteran.  He should be afforded the 
opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
RO's to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


_________________________________________________
	Lawrence M. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




